Agreement Cellceutix Corporation -and- Sylvia A. Holden, Ph.D. ("Consultant") This Agreement (the “Agreement”) is entered into as of April 1, 2009 by and between Cellceutix Corporation (hereinafter “Cellceutix”) a Nevada corporation with a principal place of business at 100 Cummings Park, Suite 151-B, Beverly Massachusetts 01915 and Sylvia A. Holden, PH.D. (hereinafter, “Consultant”), an individual residing at One Poplar Street, Woburn, MA, 01801 (collectively, the “parties”). WHEREAS, Consultant has been engaged by Cellceutix to perform certain services relating to the organization and management of Cellceutix data (the "Services"); and WHEREAS, both parties desire to set out the other terms and conditions under which the Services will be provided. NOW THEREFORE, the parties agree to the following: 1.
